UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7411



ROBERT ALLEN SARTORI,

                                           Petitioner - Appellant,

          versus


RANDY LEE, Superintendent of Caledonia Correc-
tional Institution; MICHAEL EASLEY, Attorney
General of North Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-99-135-1-MU)


Submitted:   May 31, 2000                  Decided:   June 16, 2000


Before MURNAGHAN and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Allen Sartori, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Allen Sartori appeals the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability, deny Sartori’s motion for appoint-

ment of counsel, and dismiss the appeal on the reasoning of the

district court.    See Sartori v. Lee, No. CA-99-135-1-MU (W.D.N.C.

Sept. 29, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2